Case 18-13774-ref           Doc 613       Filed 12/28/18 Entered 12/28/18 11:15:23                        Desc Main
                                          Document      Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                                          :        Chapter 7
                                                                :
WORLEY & OBETZ, INC., et al.,1                                  :        Case No. 18-13774 (REF)
                                                                :        (Jointly Administered)
                            Debtors.                            :
                                                                :

                  AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                            JANUARY 3, 2019 AT 9:30 A.M.

UNCONTESTED MATTERS UNDER CERTIFICATE OF NO RESPONSE

         1. Third Motion of the Chapter 7 Trustee for an Order Extending Time to Assume or
            Reject Executory Contracts and Unexpired Leases Pursuant to 11 U.S.C. Sections
            365(a) and (d), and Fed. R. Bankr. P. 9006 [D.I. 580; Filed on December 3, 2018]

                  Objection Deadline: December 27, 2018

                  Responses Received: None

                  Related Documents:

                            A.      Certificate of No Response [D.I. 611; Filed on December 28, 2018]

                  Status:           Pending entry of Order.

                                                       Respectfully submitted,

                                                       FOX ROTHSCHILD LLP

                                                       By: /s/ Jesse M. Harris
                                                       Jesse M. Harris, Esquire
                                                       2000 Market Street, Twentieth Floor
                                                       Philadelphia, PA 19103-3291
                                                       Phone (215) 299-2000/Fax (215) 299-2150

Dated: December 28, 2018                               Counsel for Christine C. Shubert,
                                                       Chapter 7 Trustee for the Debtors

1
  The Debtors is these cases, along with the last four digits of their federal tax identification numbers are (i) Worley
& Obetz, Inc. (6576) (Case No. 18-13774-REF); (ii) Americomfort, Inc. (7605) (Case No. 18-13775-REF); (iii)
RPHAC, Inc. (9625) (Case No. 18-13776-REF); (iv) Amerigreen Energy, Inc. (6284) (Case No. 18-13777-REF); (v)
Advance Air, Inc. (8111) (Case No. 18-13778-REF); (vi) Amerigreen Energy Brokers, LLC (2358) (Case No. 18-
13779-REF); (vii) Amerigreen Electricity, LLC (8977) (Case No. 18-13780-REF); (viii) Amerigreen Hedging
Services, LLC (8549) (Case No. 18-13781-REF); (ix) Amerigreen Lubricants, LLC (7489) (Case No. 18-13782-REF);
(x) Amerigreen Natural Gas, LLC (3222) (Case No. 18-13783-REF); and (xi) Amerigreen Propane, LLC (Case No.
18-13784-REF).

ACTIVE\82552449.v1-12/27/18
